Case 1:20-cv-00948-PLM-PJG ECF No. 42 filed 10/21/20 PageID.3878 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RUTH JOHNSON, TERRI LYNN LAND and
MARIAN SHERIDAN,

      Plaintiffs,                                 No. 1:20-cv-00948
v
                                                  HON. PAUL L. MALONEY
JOCELYN BENSON, Secretary of State of the
State of Michigan, in her official capacity,

      Defendant.

Todd A. Dawson                                    Heather S. Meingast (P55439)
Baker & Hostetler LLP                             Erik A. Grill (P64713)
Attorney for Plaintiffs                           Assistant Attorneys General
Key Tower, 127 Public Square, Suite 2000          Attorneys for Defendant
Cleveland, Ohio 44114                             PO Box 30736
216.621.0200                                      Lansing, Michigan 48909
tdawson@bakerlaw.com                              517.335.7659
                                                  meingasth@michigan.gov
David B. Rivkin                                   grille@michigan.gov
Andrew M. Grossman
Richard B. Raile
Baker & Hostetler LLP
Attorneys for Plaintiffs
1050 Connecticut Ave, NW, Suite 1100
Washington, DC 20036
                                              /



STIPULATED ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS’
                      COMPLAINT

      This Court, being aware of its Order (R. 37) holding Plaintiffs’ motion for

preliminary injunction in abeyance, and considering the stipulation of the parties:




                                          1
Case 1:20-cv-00948-PLM-PJG ECF No. 42 filed 10/21/20 PageID.3879 Page 2 of 2




      IT IS ORDERED that the time for Defendant Secretary of State Jocelyn

Benson to file a response to Plaintiffs’ complaint is extended until one week after

any order of this Court concluding the abeyance.



Date: ________________                 ____________________________
                                       HON. PAUL L. MALONEY
                                       U.S. DISTRICT COURT JUDGE


The parties, through their respective counsel, stipulate to the entry of the above
order.

s/Andrew M. Grossman (w/consent)              Date: October 21, 2020
Todd A. Dawson
David B. Rivkin
Andrew M. Grossman
Richard B. Raile
Attorneys for Plaintiff


s/Erik A. Grill                               Date: October 21, 2020
Erik A. Grill (P64713)
Heather Meingast (P55439)
Assistant Attorneys General
Attorneys for Defendant




                                          2
